Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 11/18/2021 have been considered by the examiner (see attached PTO-1449 forms).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, DIONNE [US Patent Application Publication 2015/0355248 A1], fails to anticipate or render obvious the specified perturbation signal is a specified value corresponding to characterization of a transfer function describing a system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, DIONNE [US Patent Application Publication 2015/0355248 A1], fails to anticipate or render obvious a measurand and a specified perturbation corresponding to characterization of a transfer function describing a system applied to the measureand, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 19 is allowed because the closest prior art, DIONNE [US Patent Application Publication 2015/0355248 A1], fails to anticipate or render obvious the input signal is converted to a digital domain by a sigma-delta modulator to provide a first digital signal and the representation of the specified perturbation signal using a low pass filter is combined with the first digital signal to produce a further digital signal in which a contribution of the specified perturbation signal is reduced, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862